Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Comments
 2.	This Office action is based on response filed on 11/29/2021.  Independent claim 1 has been amended to include objected claim 5.  Independent claim 8 has been amended to include objected claim 12.  Independent claim 15 has been amended to include objected claim 19.    Claims 1-4, 6-11, 13-18 and 20 are allowable subject matter.
Terminal Disclaimer
3.	The terminal disclaimer filed on 12/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,891,141 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Inquiry
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/               Primary Examiner, Art Unit 2199